Title: To James Madison from Lynde Walter and Others, 3 February 1821
From: Walter, Lynde
To: Madison, James


                
                    Sir
                    Boston 3 Feby 1821
                
                Accept our particular thanks, for the kind expressions contained in your esteemed favor 24 Jany, & for the candor with which you have given us a frank exposition of your views. Whatever Bankrupt system may at first be adopted will, we fondly hope, receive such beneficial amendments, as experience may show to be necessary, to render it worthy of your support. Receive the renewed assurance of our high regard & esteem.
                
                    Lynde Walter
                    John MacKay
                    P.P.F.
                    Degrand
                    N.G. Carnes
                    Committee
                
            